Filed:    May 19, 2000

                     UNITED STATES COURT OF APPEALS

                         FOR THE FOURTH CIRCUIT


                              Nos. 98-2666(L)
                               (CA-91-8-3-10)



Drive-In Music Company, Incorporated,

                                                     Intervenor - Appellant,

            versus


Ronald B. Killette, et al,

                                                     Defendants - Appellees.



                                   O R D E R



       The court amends its opinion filed April 20, 2000, as follows:

       On page 5, first paragraph, lines 11-12 -- the phrase “Drive-

In’s   post-trial    motion   to   vacate”     is   corrected    to   read   “the

Killettes’ post-trial motion to vacate.”

                                             For the Court - By Direction



                                               /s/ Patricia S. Connor
                                                        Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DRIVE-IN MUSIC COMPANY,
INCORPORATED,
Intervenor-Appellant,

v.
                                                   No. 98-2666
RONALD B. KILLETTE; NORTH STATE
MUSIC; RONALD B. KILLETTE, III;
SUN COAST MUSIC; KAREN FAITH
KILLETTE; E. WAYNE PITTMAN,
Defendants-Appellees.

E. WAYNE PITTMAN,
Defendant-Appellant,

v.

RONALD B. KILLETTE; NORTH STATE
MUSIC; RONALD B. KILLETTE, III;
                                                   No. 98-2724
SUN COAST MUSIC; KAREN FAITH
KILLETTE,
Defendants-Appellees,

DRIVE-IN MUSIC COMPANY,
INCORPORATED,
Intervenor-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Matthew J. Perry, Senior District Judge.
(CA-91-8-3-10)

Argued: January 25, 2000

Decided: April 20, 2000
Before WILKINSON, Chief Judge, and
WILLIAMS and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Allen Hyman, LAW OFFICE OF ALLEN HYMAN, Stu-
dio City, California, for Appellant. Ira George Greenberg,
EDWARDS & ANGELL, L.L.P., New York, New York; Daryl G.
Hawkins, LEWIS, BABCOCK & HAWKINS, L.L.P., Columbia,
South Carolina, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

This is now the third time these parties have been before us con-
cerning their dispute over the rights to the songs "Girl Watcher," "Boy
Watcher," and "Girl Watcher/Boy Watcher" (collectively, the Girl
Watcher songs). The district court, in response to our latest instruction
in this case, see Killette v. Pittman, 127 F.3d 1099, 1997 WL 657005
(4th Cir. Oct. 22, 1997) (unpublished), entered a final judgment from
which the parties now appeal. In this appeal, Drive-In Music Com-
pany, Inc. (Drive-In) challenges the district court's order in several
respects, including its failure to reflect Drive-In's rights in the songs.
E. Wayne Pittman (Pittman) cross-appeals, asserting that the district
court improperly failed to include Pittman's proposed decretal para-
graph in the order and erred in not requiring the other parties to pro-

                     2
vide an accounting to Pittman. For the reasons that follow, we affirm
the district court's final order.

I.

We have previously set forth the facts surrounding this case in
detail, see Killette v. Pittman, 127 F.3d 1099, 1997 WL 657005 (4th
Cir. Oct. 22, 1997) (unpublished), and will here provide only a recita-
tion of the essentials. On June 26, 1990, Ronald B. Killette, his family
members, North State Music, and Sun Coast Music (collectively, the
Killettes), assigned to Drive-In a 50% interest in the Girl Watcher
songs (the June 26, 1990 agreement). The following month, Drive-In
recorded its newly acquired 50% interest with the Copyright Office
of the United States.

Meanwhile, the Killettes were involved in a lawsuit with Pittman
in the United States District Court for the District of South Carolina
that sought to resolve questions of authorship of the Girl Watcher
songs. On August 25, 1992, the Killettes entered into an agreement
with Pittman to settle the pending South Carolina litigation (the
August 25, 1992 agreement). This agreement provided, inter alia, that
the copyrights to the Girl Watcher songs would be amended or reis-
sued to show joint ownership and authorship by Ronald Killette and
Pittman.

On September 11, 1992, just weeks after entering into the August
25, 1992 agreement with Pittman, the Killettes assigned to Drive-In
what they contended was their remaining 50% interest in the single
song "Girl Watcher" as part of an agreement to settle a separate law-
suit in California between the Killettes and Drive-In (the September
11, 1992 agreement). This agreement also gave Drive-In the right to
reinstate the California action if it were ever determined that Pittman
had any ownership interest in the Girl Watcher songs.

Then, on September 21, 1992, the Killettes filed a motion to set
aside their August 25, 1992 agreement with Pittman and to reopen the
South Carolina litigation. In an order dated April 29, 1993, the district
court denied the Killettes' motion to vacate the August 25, 1992
agreement and granted Pittman's motion to enforce the terms of that

                    3
agreement (the April 29, 1993 order).1 The Killettes appealed the
April 29, 1993 order to this Court. While the appeal was pending,
Drive-In, asserting an interest in the Girl Watcher songs, moved for
leave to intervene or, in the alternative, for remand to the district court
for consideration of its motion to intervene. On November 5, 1993,
we remanded "the case to the district court for consideration of Drive-
In Music Co.'s motion to intervene and for restructuring of the court's
enforcement order to determine the rights, if any, of Drive-In Music
Co. under the terms of the [August 25, 1992] settlement." (J.A. at 97.)

The district court allowed Drive-In to file a complaint-in-
intervention, in which Drive-In contended that it was the 100% owner
of the copyright to "Girl Watcher" (by virtue of its June 26, 1990
agreement and September 11, 1992 agreement with the Killettes) and
the 50% owner of the copyrights to "Boy Watcher" and "Girl Watch-
er/Boy Watcher" (by virtue of its June 26, 1990 agreement). Drive-In
claimed that the August 25, 1992 agreement between the Killettes and
Pittman was subject to Drive-In's two agreements with the Killettes.
Drive-In also argued that Ronald Killette was the sole author of the
Girl Watcher songs and further contended that the district court
should cancel two copyrights that Pittman registered in 1982.2 Finally,
Drive-In brought a slander-of-title claim against Pittman. Pittman
contested Drive-In's assertions.

Following cross-motions for summary judgment, the district court
ruled that Drive-In was the sole owner of the rights to "Girl Watcher."
The court determined that the August 25, 1992 agreement did not pro-
vide for a present transfer of the copyrights to Pittman because it
believed that Pittman had not fulfilled a condition precedent to trigger
the Killettes' performance. The court then conducted a jury trial on
_________________________________________________________________

1 On October 13, 1993, Pittman recorded the April 29, 1993 order
enforcing the terms of the August 25, 1992 agreement with the Copyright
Office. On November 5, 1993, Drive-In recorded the September 11, 1992
agreement with the Copyright Office.

2 Drive-In alleged that Pittman registered two copyrights for the musi-
cal composition "Girl Watcher/Boy Watcher" in 1982 in which he listed
himself as the author. Drive-In alleged that these registrations were false
or improper because Pittman was attempting to register pre-existing
works in his name alone, without reference to prior Killette registrations.

                     4
Drive-In's claims and, with the consent of the parties, submitted spe-
cial interrogatories for the jury to answer, including the questions of
who authored "Girl Watcher" and whether Drive-In had entered into
its June 26, 1990 agreement with the Killettes unaware of Pittman's
asserted interest in the Girl Watcher songs. The jury returned an
$85,000 verdict for Drive-In on its slander-of-title claim. The jury
also determined that Ronald Killette was the author of "Girl Watcher"
and that Drive-In entered the June 26, 1990 agreement as "a good
faith purchaser for value of the rights of the Killette parties without
notice of the claims of E. Wayne Pittman." (J.A. at 106.) In an order
dated April 30, 1996, the district court granted the Killettes’ post-trial
motion to vacate the April 29, 1993 order enforcing the August 25,
1992 agreement, finding that it was no longer equitable to enforce that
agreement, and, after denying Pittman's motion for judgment as a
matter of law on Drive-In's slander-of-title claim, awarded Drive-In
its attorneys' fees and expenses under the Copyright Act (the April
30, 1996 order). The district court denied Drive-In's request to cancel
Pittman's two 1982 copyrights and instructed Drive-In that it could
submit its request directly to the Copyright Office.

We reversed the district court's ruling vacating its previous order
and determined that the Killettes and Pittman were bound by the
terms of their August 25, 1992 agreement. See Killette, 1999 WL
657005, at *5. In addition, we held that the August 25, 1992 agree-
ment operated as a present transfer of the rights in the Girl Watcher
songs to Pittman and that that agreement took priority over the Sep-
tember 11, 1992 agreement between the Killettes and Drive-In,
thereby depriving Drive-In of its claimed status as the 100% owner
of the rights to "Girl Watcher." See id. at *6. We further held that the
issue of authorship was incorrectly presented to the jury; that because
Drive-In had failed to prove damages in its slander-of-title claim
against Pittman, the district court erred in denying Pittman's motion
for judgment as a matter of law on that claim; and that the district
court erred in awarding attorneys' fees to Drive-In as a prevailing
party. See id. at *6 n.7, *7, *7 n.8. We then remanded the case to the
district court to enter judgment consistent with our opinion. See id. at
*7.

On remand, the district court entered a final judgment in which it,
without explanation, (1) vacated its April 30, 1996 order; (2) declared

                     5
that Drive-In would recover nothing from Pittman; (3) awarded Pitt-
man his costs and reasonable attorneys' fees to be paid by Drive-In
in an amount to be fixed by the district court upon an appropriate
motion by Pittman; and (4) reinstated its April 29, 1993 order, in
which it had enforced the August 25, 1992 agreement between Pitt-
man and the Killettes.3

Drive-In appeals, claiming that the district court's final order fails
to reflect its rights in the Girl Watcher songs that it acquired through
the June 26, 1990 agreement. Drive-In also asserts that Pittman
should not have received attorneys' fees as a prevailing party, that the
order should have included the jury's finding that Drive-In was a
good faith purchaser without knowledge of Pittman's claims to the
Girl Watcher songs when Drive-In entered into the June 26, 1990
agreement, and that the order should have indicated that the two copy-
rights that Pittman registered in 1982 were improper. Pittman cross-
appeals, asserting that the order should have included a decretal para-
graph declaring the August 25, 1992 agreement binding on the par-
ties, and arguing that the district court erred in not requiring an
accounting to Pittman from Drive-In and the Killettes.

II.

When we were last confronted with this case, we ended our opinion
with the instruction to the district court to "enter judgment consistent
with this opinion." Killette v. Pittman, 127 F.3d 1099, 1997 WL
657005, at *7 (4th Cir. Oct. 22, 1997) (unpublished). Under the law
of the case doctrine, the district court was required to follow that spe-
cific mandate as well as the other rulings in the opinion. See generally
18 Charles Alan Wright et al., Federal Practice & Procedure § 4478,
at 792 (1981) (discussing law of the case doctrine and noting that "in-
ferior tribunals are bound to honor the mandate of superior courts").
Our power to review whether the district court's final judgment on
remand complied with our mandate is not limited. As the Eighth Cir-
cuit explained in Jaramillo v. Burkhart, 59 F.3d 78 (8th Cir. 1995),
_________________________________________________________________

3 The district court also dismissed the action as to all claims against the
Killettes and awarded the Killettes costs of the action to be paid by
Drive-In. Drive-In does not challenge these aspects of the district court's
final judgment.

                    6
"[u]nder the law of the case doctrine, a district court must follow our
mandate, and we retain the authority to decide whether the district
court scrupulously and fully carried out our mandate's terms." Id. at
80. For the reasons set forth below, we believe that the district court's
final judgment is in compliance with the mandate from our last opin-
ion in this case, and we affirm.

A.

Drive-In's principal argument is that the district court's order failed
fully to reflect its rights in the Girl Watcher songs. Drive-In asserts
that in its June 26, 1990 agreement with the Killettes it received 100%
of the renewal rights in the Girl Watcher songs, despite the fact that
it only received 50% of the Killettes' interest in the compositions. The
language in that June 26, 1990 agreement belies this dubious conten-
tion. That agreement provides for the Killettes' transfer to Drive-In
of "an undivided one-half (1/2) interest in and to the Musical Compo-
sitions, together with a one-half (1/2) interest in the copyrights in each
and every one of the Musical Compositions, and all renewals, reissues
and extensions thereof." (J.A. in Case No. 96-1827 at 1676 (emphasis
added).) This language clearly indicates that Drive-In only received
the renewal rights in the 50% interest that it acquired. The language
cannot be interpreted to mean that Drive-In also received renewal
rights in the 50% interest that the Killettes retained. Such an interpre-
tation would read the word "thereof" right out of the agreement.4 We,
therefore, reject Drive-In's claim that the district court's order should
have indicated that Drive-In owned 100% of the renewal rights in the
Girl Watcher compositions because Drive-In only received the
renewal rights to its 50% interest.
_________________________________________________________________

4 We also note that the September 11, 1992 agreement, in which the
Killettes purported to assign their remaining 50% interest in "Girl
Watcher" to Drive-In, provides that Drive-In is to receive 100% of the
Killettes' interest in the renewals, reissues, and extensions of that song.
If Drive-In's contention that it received all 100% of the renewal rights
in the Girl Watcher songs through its June 26, 1990 agreement were cor-
rect, there would have been no need to include this provision in the Sep-
tember 11, 1992 agreement. We think that the inclusion of that provision
further undercuts Drive-In's claim here.

                     7
We also do not think that the district court erred in failing to spell
out the precise interests each party holds in the Girl Watcher compo-
sitions. The district court held in its final order that Drive-In was to
recover nothing from Pittman and that the court's April 29, 1993
order enforcing the August 25, 1992 agreement between the Killettes
and Pittman was reinstated. We believe that these rulings adequately
dispose of the questions in the case. The focus of this particular litiga-
tion from the beginning has been whether the August 25, 1992 settle-
ment agreement between the Killettes and Pittman should be
enforced. Drive-In intervened because it had a competing claim to a
portion of the rights in the single "Girl Watcher" composition that
seemed to overlap with the rights Pittman acquired through his agree-
ment with the Killettes. In our last opinion in this case, we resolved
this dispute in favor of Pittman and declared that "Pittman's claim to
the remaining 50% interest in `Girl Watcher' has priority over Drive-
In's competing claim." Killette, 1997 WL 657005, at *6. Now, Drive-
In essentially asks us to declare what interest each party holds in the
Girl Watcher songs. This question has never been part of this case and
is not properly before us now. In this respect, we agree with the dis-
trict court's final order, in which the court recognized that the central
issue before it was whether the August 25, 1992 agreement is enforce-
able in light of Drive-In's claims. As noted above, we held that it is
and that Drive-In has failed to show otherwise. 5 See id. We, therefore,
affirm the district court's conclusions that the August 25, 1992 agree-
ment between the Killettes and Pittman is enforceable and that Drive-
In failed in its attempt to undermine that agreement by pointing to its
subsequent September 11, 1992 agreement with the Killettes.

The other conclusions that the district court expressed in its final
order follow from this basic understanding of the case. Drive-In failed
to demonstrate any reason that the August 25, 1992 agreement should
not be enforced. Therefore, Pittman prevailed on the fundamental
issue at stake in the litigation, which would entitle the district court,
in its discretion, to award him attorneys' fees under the Copyright Act.6
_________________________________________________________________

5 We note that questions concerning whether the parties have fulfilled
their obligations under the terms of the agreements at issue in this case
are not relevant to our holding, and we express no opinion on those ques-
tions.

6 Of course, Pittman also prevailed on Drive-In's slander-of-title claim.

                     8
See 17 U.S.C.A. § 505 (West 1996); Diamond Star Bldg. Corp. v.
Freed, 30 F.3d 503, 506 (4th Cir. 1994) ("We review the decision of
the district court with respect to the appropriateness of an award of
attorney's fees and costs under § 505 for an abuse of discretion."). We
cannot say that the district court abused its discretion by awarding
Pittman attorneys' fees in this case.7

We reject Drive-In's remaining claims on appeal. Drive-In is cor-
rect that our last opinion in this case did not disturb the jury's finding
that Drive-In entered the June 26, 1990 agreement with the Killettes
without notice of Pittman's claims. We do not believe, however, that
the district court erred in failing to include this jury finding in its final
judgment because this fact does not have any impact on the issues in
this action, the most notable of which is the enforceability of the
_________________________________________________________________

7 We have previously indicated that district courts should consider vari-
ous factors before awarding a prevailing party attorneys' fees under the
Copyright Act. See, e.g., Diamond Star Bldg. Corp. v. Freed, 30 F.3d
503, 506 (4th Cir. 1994) (listing factors). In this case, we do not find the
district court's failure to expressly consider these factors to be fatal. The
record clearly supports a finding that Drive-In's claims against Pittman
were objectively unreasonable. See id. at 505 (noting that one factor to
consider is "the objective reasonableness of the legal and factual posi-
tions advanced"). Drive-In failed to produce any evidence that it suffered
any monetary loss in connection with its slander-of-title claim against
Pittman. As we held before, "[b]ecause Drive-In failed to introduce evi-
dence concerning every element of the offense, there was no legally suf-
ficient evidentiary basis for a reasonable jury to find for it on the slander-
of-title claim." Killette v. Pittman, 127 F.3d 1099, 1997 WL 657005, at
*7 (4th Cir. Oct. 22, 1997) (unpublished). In addition, Drive-In's
asserted 100% interest in "Girl Watcher" was similarly objectively unrea-
sonable. Pittman had clearly recorded his interest in the song before
Drive-In. All Drive-In had to do was conduct a search to discover that
its September 11, 1992 agreement in which it purportedly received the
remaining interest in "Girl Watcher" did not take priority over Pittman's
interest. See 17 U.S.C.A. § 205(d) (West 1996). Given these facts, we do
not believe that the district court abused its discretion in awarding Pitt-
man attorneys' fees simply because it failed to make clear that it consid-
ered the factors we discussed in Diamond Star. We also note that we
instructed the district court to enter judgment consistent with our previ-
ous opinion in this case, and the district court may have reasonably inter-
preted that instruction to limit its ability to make any relevant findings.

                     9
August 25, 1992 agreement. To the extent that this finding might be
relevant in the future, we expressly recognize its validity, but we do
not think it is relevant to this opinion. We also reject Drive-In's claim
that the final order should have indicated that Pittman's two 1982
copyright registrations for the musical composition "Girl Watch-
er/Boy Watcher" were improper. The district court's April 30, 1996
order expressly determined that it was without power to cancel these
registrations, and it denied Drive-In's request to do so. Any language
in that order suggesting that the registrations might have been
improper was immaterial,8 and the district court was entirely correct
not to include any mention of the 1982 registrations in its final judg-
ment.

B.

Pittman's claims on appeal are also unavailing. Pittman argues for
the inclusion of a paragraph in the district court's order declaring the
August 25, 1992 agreement binding on the parties. The inclusion of
such a paragraph would be surplusage. The final order clearly rein-
states the district court's April 29, 1993 order in which it held that the
terms of the agreement are enforceable. We believe that this language
appropriately states the effect of the August 25, 1992 agreement on
the parties.

We also decline to grant Pittman's request for an accounting from
Drive-In and the Killettes. To require an accounting would indicate
that Pittman has satisfied the terms of his agreement with the Killet-
_________________________________________________________________

8 Not only was any such language immaterial given the district court's
ultimate ruling to deny Drive-In's request for cancellation, but the appar-
ent basis for that language has been significantly undermined. In its April
30, 1996 order, the district court indicated that Pittman's 1982 copyright
registrations for "Girl Watcher/Boy Watcher" might have been improper,
but seemed to rest this conclusion on its belief that Pittman had no inter-
est in the compositions and was not an author of the Girl Watcher songs.
As we held in our last opinion in this case, however, the issue of author-
ship was incorrectly presented to the jury, and the August 25, 1992 set-
tlement agreement expressly provides that Pittman is both a joint owner
and joint author of the songs. See Killette v. Pittman, 127 F.3d 1099,
1997 WL 657005, at *6, *6 n.7 (4th Cir. Oct. 22, 1997) (unpublished).

                     10
tes, which is an issue that is not before us (and which, in any event,
we could not determine on this record).9

III.

In conclusion, we affirm the district court's final order. The district
court clearly complied with our instruction at the conclusion of our
last opinion in this case to enter judgment consistent with that opin-
ion. This action has never been concerned with establishing each
party's precise rights in the Girl Watcher songs. It is much more lim-
ited than that. We recognize that the parties continue to have ques-
tions concerning the full scope of their rights in the Girl Watcher
songs, but for the purposes of this case we decline to consider what
those rights might be, other than to reiterate that Pittman's interest
acquired in the August 25, 1992 agreement with the Killettes takes
priority over Drive-In's interest acquired in its September 11, 1992
agreement with the Killettes, and to make clear that Drive-In did not
receive 100% of the renewal rights in the Girl Watcher songs through
its June 26, 1990 agreement with the Killettes.10

AFFIRMED
_________________________________________________________________

9 We also understand that Pittman has initiated a separate action against
Drive-In and the Killettes in which he directly asks for an accounting.
While we hesitate to provide anything that could be construed as encour-
agement to these litigious parties, we expressly note that we do not
intend our decision to prevent them from obtaining an accounting (or a
determination of other relief consistent with this opinion).

10 We again note that the jury's finding that Drive-In entered its June
26, 1990 agreement with the Killettes without notice of Pittman's claims
regarding the Girl Watcher songs remains valid. We do not think it was
necessary, however, for the district court to have included that fact in its
final judgment.




                     11